DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yi-Ming Tseng (Reg. No. 56,454) on August 3, 2022.
The application has been amended as follows:
1. (Currently amended) A color conversion display panel comprising:
a color conversion layer provided on a substrate; and
a transmission layer provided on the substrate, wherein
the color conversion layer includes a red color conversion layer and a green color conversion layer, and
at least one of the red color conversion layer and the green color conversion layer includes:
a scattering layer provided on the substrate and including a scatterer,
a main color conversion layer overlapping the scattering layer and including the scatterer and a semiconductor nanocrystal; and
a light filter layer integrally provided directly on the red color conversion layer, the green color conversion layer, and the transmission layer, and
wherein two faces of the light filter layer respectively cover a first surface and a side surface of the red color conversion layer, the green color conversion layer, and the transmission layer,
the two faces of the light filter layer are not parallel to each other, and
the two faces of the light filter layer are both positioned farther from the substrate than the transmission layer.
11. (Currently amended) A color conversion display panel comprising:
a red color conversion layer and a green color conversion layer provided on a substrate and including a semiconductor nanocrystal and a scatterer;
a transmission layer provided on the substrate; and
a blue cutting filter provided between the red color conversion layer and the substrate and between the green color conversion layer and the substrate,
wherein the blue cutting filter includes a first region overlapping the red color conversion layer and a second region overlapping the green color conversion layer, and the first region and the second region are connected to each other,
wherein at least one of the red color conversion layer and the green color conversion layer includes:
a first scattering layer and a second scattering layer provided on the substrate, and
a main color conversion layer provided between the first scattering layer and the second scattering layer,
wherein the first scattering layer, the second scattering layer, and the main color conversion layer include the scatterer, and the main color conversion layer further includes the semiconductor nanocrystal; and
a light filter layer integrally provided directly on the red color conversion layer, the green color conversion layer, and the transmission layer, and
wherein two faces of the light filter layer respectively cover[s] a first surface and a side surface of the red color conversion layer, the green color conversion layer, and the transmission layer,
the two faces of the light filter layer are not parallel to each other, and

the two faces of the light filter layer are both positioned farther from the substrate than the transmission layer.
20. (Currently amended) A display device comprising:
a thin film transistor array panel; and
a color conversion display panel overlapping the thin film transistor array panel,
wherein the color conversion display panel includes:
a color conversion layer provided between a substrate and the thin film transistor array panel and including a semiconductor nanocrystal and a scatterer, and
a transmission layer provided between the substrate and the thin film transistor array panel and including the scatterer, wherein
the color conversion layer includes a red color conversion layer and a green color conversion layer, and
at least one of the red color conversion layer and the green color conversion layer includes:
a main color conversion layer overlapping the scattering layer and including the scatterer and the semiconductor nanocrystal; and
a light filter layer integrally provided directly on the red color conversion layer, the green color conversion layer, and the transmission layer, and
wherein two faces of the light filter layer respectively cover[s] a first surface and a side surface of the red color conversion layer, the green color conversion layer, and the transmission layer,
the two faces of the light filter layer are not parallel to each other, and

the two faces of the light filter layer are both positioned farther from the substrate than the transmission layer.
Allowable Subject Matter
Claims 1-2, 4-13, 15, 20 and 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a color conversion display panel comprising the combination required by claim 1, a color conversion display panel comprising the combination required by claim 11, or a display device comprising the combination required by claim 20, including a light filter layer integrally provided directly on the red color conversion layer, the green color conversion layer, and the transmission layer, wherein two faces of the light filter layer respectively cover a first surface and a side surface of the red color conversion layer, the green color conversion layer, and the transmission layer, the two faces of the light filter layer are not parallel to each other, and the two faces of the light filter layer are both positioned farther from the substrate than the transmission layer.  Yoon et al. (US 2017/0153368) does not disclose a light filter layer that is provided directly on the red color conversion layer, the green color conversion layer, and the transmission layer.  Kim et al. (US 2017/0059940) does not disclose a light filter layer wherein the two faces of the light filter layer covering a first surface and a side surface of the transmission layer are both positioned farther from the substrate than the transmission layer.  Claims 2, 4-10, 12-13, 15 and 22-32 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871